Title: From Thomas Jefferson to Benjamin Henry Latrobe, 26 May 1807
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                        
                            Sir
                            
                            Washington May 26. 07.
                        
                        Since my letter of the 22d. mr King has shewn me the alterations of your original design of the Contour of
                            the grounds around this house, & I find they are precisely what I proposed in my letter except as to the extent of
                            ground to be allowed to the offices, which may be a subject of consideration hereafter. this is but the 2d. day of the
                            Labourers working on the S.E. quarter, & it begins already to shew sensibly. Six carts & about 20. men are at work.
                        Being about to build some little temples in my grounds at Monticello I must pray the return of the Plans des
                            maisons de Paris between this & July, as I expect to find some good designs in that.
                        Seeing that nothing but the want of glass for the sky lights can prevent the readiness of the representatives
                            chamber, my inquietude on that subject is so great that I must ask your information what are the measures now in operation
                            on which you depend for glass, and what is the degree of certainty that they will not fail? the censure on us will be as
                            extreme as just if, with the whole world before us, and two years time, we fail to procure the glass requisite. Accept my
                            salutations & respects.
                        
                            Th: Jefferson
                            
                        
                    